Citation Nr: 0910529	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  07-32 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Chillicothe, 
Ohio


THE ISSUES

1.  Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred for treatment at non-VA medical 
facilities on December 23, 2006.

2.  Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred for treatment at non-VA medical 
facilities on March 9, 2007.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The statements of the case reflect that the Veteran served on 
active duty from December 1965 to April 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from determinations of the Department of 
Veterans Affairs (VA) Medical Center (VAMC) in Chillicothe, 
Ohio, which denied payment or reimbursement of unauthorized 
medical expenses incurred on December 23, 2006 and on March 
9, 2007, for treatment at a non-VA medical facility.  


FINDINGS OF FACT

1.  The evidence establishes that the Veteran's medical 
treatment on December 23, 2006 was not for emergency services 
or involving service-connected disability.

2.  The evidence establishes that the Veteran's medical 
treatment on March 9, 2007 was not for emergency services or 
involving service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for reimbursement of unauthorized medical 
expenses incurred on December 23, 2006, have not been met.  
38 U.S.C.A. §§ 1703, 1725, 1728 (West 2002); 38 C.F.R. §§ 
17.54, 17.120, 17.1000-17.1008 (2008).
 
2.  The criteria for reimbursement of unauthorized medical 
expenses incurred on March 9, 2007, have not been met.  38 
U.S.C.A. §§ 1703, 1725, 1728 (West 2002); 38 C.F.R. §§ 17.54, 
17.120, 17.1000-17.1008 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  To implement the provisions of the 
law, VA promulgated regulations codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  

The requirements under VCAA are not applicable where further 
assistance would not aid the Veteran in substantiating a 
claim, including if resolution of that claim is based on 
statutory interpretation, rather than consideration of the 
factual evidence.  Wensch v. Principi, 15 Vet App 362 (2001); 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2004); see also 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").  

As discussed in the decision below, the facts surrounding the 
two treatment visits are not in dispute and resolution of the 
Veteran's claim basically depends on the interpretation of 
relevant law with respect to whether the Veteran is entitled 
to payment or reimbursement of unauthorized medical expenses 
incurred for treatment at a non-VA medical facility; and 
particularly as to whether the acute conditions at the time 
of the visits-the facts of which are not in dispute-for 
which the Veteran sought treatment constituted a medical 
emergency.  This is a threshold requirement for entitlement 
under the relevant law as discussed below.  In sum, the facts 
are not in dispute and the law, including the legal 
definition of emergency, is determinative of the conclusion 
in the decision below.  

Thus, because no reasonable possibility exists that would aid 
in substantiating the claim, any deficiencies of VCAA notice 
or assistance associated with that claim are rendered moot.  
See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (compliance with the VCAA is not required if 
no reasonable possibility exists that any notice or 
assistance would aid the appellant in substantiating the 
claim).

II.  Factual Background

The statements of the case reflect that service-connection is 
not in effect for any disabilities.  Private treatment 
records dated in December 2006 show that the Veteran was seen 
at the Berger Hospital Emergency Department on December 23, 
2006 at 9:28 P.M., requesting medication for a headache and 
nerves.  

He arrived at the emergency room via squad with his daughter 
complaining of headache, and requested a shot for his head 
and a shot for his nerves to tide him over until he would see 
VA on January 12, 2007.  He reported a recent history that 
day of having fallen and hitting his head earlier, and 
passing out when he stood up.  He later ate dinner and 
started to feel dizzy, then stood up, and passed out.  At the 
emergency room he refused to have a CT examination of his 
head.  

On examination, the review of systems section of the report 
shows that examination was positive for generalized headache; 
and negative for nausea, vomiting, neck pain, numbness and 
tingling of extremities, difficulty moving extremities, or 
vomiting.  He was positive for wheezing and shortness of 
breath secondary to asbestosis and chronic obstructive 
pulmonary disease (COPD).  He had no swelling of extremities, 
difficulty moving extremities, chest pain, or chest pressure.

The Veteran refused any diagnostic tests, and care providers 
gave him Demerol and Valium, and refilled other 
prescriptions.  After physical examination, the report 
contains diagnoses of: chronic headaches, cerebral aneurysm 
by history, chronic back pain, and COPD; the patient laughed, 
happy, talkative, and walked out to the ER; no neurological 
deficits.

An associated record contains a nursing assessment including 
that the Veteran appeared comfortable, cooperative, alert and 
oriented times three, and appeared to be in no acute 
distress.  The Veteran was discharged to home at about 11:05 
P.M., about one and one-half hours after arriving at the 
hospital.

Private treatment records dated in March 2007 show that the 
Veteran was seen at the Berger Hospital Emergency Department 
on March 9, 2007 at 9:48 P.M., complaining of headaches and 
requesting a shot of Demerol or Dilaudid.  He also stated 
that he needed "a breathing treatment, and I need to go 
home."  The Veteran stated that he had a lot of aneurysms in 
his head, which the VA told him were too small for surgery.  
His main complaint was the headache.  

The review of systems section of the report noted that the 
Veteran was positive for some headache, some shortness of 
breath, and wheezing that was normal for him all the time.  
He was negative for any nausea, vomiting, chest pain or chest 
pressure, numbness or tingling to extremities, difficulty 
moving extremities, confusion, dizziness, or difficulty 
speaking or using arms or legs.  The treatment provider noted 
that the Veteran was not having any neurologic deficits, and 
was jovial and talkative.  

After examination, the report contains diagnoses of headaches 
and COPD.  The Veteran was given Dilaudid, Phenergan, and 
Prednisone, and was given four Percocet to hold him over 
until Monday.  The Veteran was discharged about three and 
one-half hours after arriving, at about 1:30 A.M. on the 
following day. 

An associated treatment record contains a nursing assessment 
showing that the Veteran reported a recent history that he 
had awaken from a nap unable to catch his breath.  After he 
had calmed down and started breathing better, the headache 
started, which was presently severe.  The Veteran rated his 
headache as a 10 on a scale of zero to 10.  In addition to 
the medications listed above, this treatment record reflects 
other medications given at the hospital to include Albuterol 
with Atrovent, and oxygen.

III.  Analysis

Circleville Emergency Physicians, Inc. (CEP) has submitted 
this claim on behalf of the Veteran in order to obtain 
payment in lieu of reimbursing the Veteran, for the 
reasonable value of emergency treatment furnished the Veteran 
in that non-VA facility.  Under 38 U.S.C.A. § 1725, VA may 
reimburse a veteran for reasonable value of emergency 
treatment furnished in a non-VA facility, or in lieu of that, 
make payment directly to a hospital or other health care 
provider that furnished such treatment on behalf of the 
Veteran, if other requirements discussed below are met.  
38 U.S.C.A. § 1725 (West 2002).

There is no dispute of the critical facts in this case.  The 
statement of the case reflects that service connection has 
not been established for any disorder.  CEP seeks payment or 
reimbursement of unauthorized medical expenses incurred on 
December 23, 2006 and March 9, 2007 on behalf of the Veteran.  

In the April 2007 notice of disagreement, regarding the 
December 2006 treatment, an officer of the provider, CEP, 
stated that the Veteran fell and hit his head and passed out 
twice, and was transported by ambulance.  The officer opined 
that this would be a valid claim, since a lay person would 
believe that a delay in immediate attention would be 
hazardous to his health.  In submitting an August 2007 
substantive appeal, an officer of CEP stated that the Veteran 
was seen in the emergency after VA hours, presumably basing 
the claim on the lack of availability of a VA facility.

Generally, when VA facilities or other government facilities 
are not capable of furnishing economical hospital care or 
medical services because of geographical inaccessibility or 
are not capable of furnishing care or services required, VA 
may contract with non-VA facilities for care.  Reimbursement 
or payment for expenses not previously authorized may be made 
only under the following circumstances: 

(a) treatment was for (1) an adjudicated service-
connected disability; (2) a nonservice-connected 
disability associated with and held to be aggravating an 
adjudicated service-connected disability; (3) any 
disability of a veteran who is permanently and totally 
disabled as a result of a service-connected disability; 
(4) for any illness, injury or dental disability in the 
case of a veteran who is participating in a 
rehabilitation program under 38 U.S.C. Chapter 31; and 

(b) such treatment was rendered in a medical emergency 
of such nature that delay would have been hazardous to 
life or health; and 

(c) VA or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand would 
not have been reasonable, sound, wise, or practical.  
See 38 

U.S.C.A. § 1728; 38 C.F.R. §§ 17.52, 17.120.

Failure to satisfy any one of the four criteria listed above 
precludes VA from paying unauthorized medical expenses 
incurred at a private hospital. See 38 C.F.R. § 17.120; 
Zimick v. West, 11 Vet. App. 45, 49 (1998).  Also, no 
reimbursement or payment of services not previously 
authorized will be made when such treatment was procured 
through private sources in preference to available Government 
facilities. 38 C.F.R. § 17.130.

The record as reflected in the factual background above, 
shows that the Veteran does not meet the criteria listed 
above.  The record reflects that service connection is not in 
effect for any disability and there is no indication that the 
Veteran claims any service-connected disability.  Thus, at 
both hospital visits, the Veteran's treatment was not for a 
service-connected disability or a nonservice-connected 
disability associated with and held to be aggravating a 
service-connected disability.  Furthermore, with no service-
connected disability, the Veteran could not be considered 
permanently and totally disabled as a result of service-
connected disability.  

Also, the Veteran does not claim, and the claims file does 
not reflect, that he was participating in a rehabilitation 
program under 38 U.S.C. Chapter 31.  Regarding both hospital 
visits, the record reflects that VA physician review 
indicated that the services provided both times at the non-VA 
facility were considered to be non-emergent and that those 
services were available at a VA facility.  

There is no indication that the medical treatment he received 
on either date was for a medical emergency such that a VA 
facility was not feasibly available.  See Hennessey v. Brown, 
7 Vet. App. 143, 147 (1994) (defining a medical emergency as 
a sudden, generally unexpected occurrence or set of 
circumstances demanding immediate action).  Review of the 
record does not indicate that any attempt to use VA 
facilities beforehand or to obtain prior VA authorization for 
the services required would have been unreasonable, unsound, 
unwise, or not practicable.

Thus, based on the foregoing, the Veteran is not eligible for 
medical expense reimbursement under 38 U.S.C.A. § 1728.

Payment or reimbursement for emergency services for non-
service-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-
1003.  Section 1725 was enacted as part of the Veterans 
Millennium Health Care and Benefits Act, Public Law No. 106-
177.  The Veteran's claim has been considered under pertinent 
provisions of The Millennium Health Care and Benefits Act, 
Pub. L. 106-117, codified at 38 U.S.C.A. § 1725 (West 2002).  
See also 38 C.F.R. §§ 17.1000-1008 (2008), as amended by 68 
Fed. Reg. 3401-04 (Jan. 24, 2003) (effective March 25, 2003).  

Under that statute-which also provides general authority for 
the reimbursement of non-VA emergency treatment-payment for 
emergency services may be made only if all of the nine 
separate prerequisites set forth in 38 C.F.R. § 17.1002 are 
met.  The following subsections of the nine are most relevant 
to, and determinative of this case:

(b) The claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition of 
such a nature that a prudent layperson would have 
reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or 
health (this standard would be met if there were an 
emergency medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe pain) 
that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect 
the absence of immediate medical attention to result in 
placing the health of the individual in serious 
jeopardy, serious impairment to bodily functions, or 
serious dysfunction of any bodily organ or part);

(c)  A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them before 
hand would not have been considered reasonable by a 
prudent layperson (as an example, these conditions would 
be met by evidence establishing that a veteran was 
brought to a hospital in an ambulance and the ambulance 
personnel determined that the nearest available 
appropriate level of care was at a non-VA medical 
center).

38 C.F.R. § 17.1002 (b), (c).

Thus, the first question for consideration is whether the 
non-VA hospital care was rendered in a medical emergency of 
such nature that delay would have been hazardous to the 
Veteran's life or health.

With respect to the Veteran's first visit to Berger Hospital 
Emergency Department on December 23, 2006, he complained of a 
headache, and requested medication for that and his nerves in 
order to treat these symptoms until his next scheduled visit 
to VA medical facilities in January 2007.  After examination, 
the diagnosis included chronic headaches, cerebral aneurysm 
by history, chronic back pain, and COPD.  

The treatment provider also noted in the diagnosis that the 
Veteran laughed, was happy and talkative, walked to the 
emergency room; and that he had no neurological deficits.  A 
nursing assessment included that the Veteran appeared 
comfortable, cooperative, alert, oriented times three, and 
appeared to be in no acute distress.  The Veteran was 
discharged about one and one-half hours after arriving. 

There is no evidence that the Veteran contacted VA prior to 
going the private hospital, nor does the medical evidence of 
record reflect that his condition constituted a medical 
emergency meeting criteria of 38 C.F.R. § 17.1002(b).  The 
treatment for a headache and for nerves in this case was not 
for a condition of such nature that a prudent layperson would 
have reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or 
health.  The providers observed no neurological deficits, and 
noted no significant COPD symptoms.  The Veteran rejected 
diagnostic testing, and merely wanted some pain medication 
for his headache, as well as medication for a nervous 
condition.  Thereafter he was discharged in less than two 
hours after arriving.

With respect to the Veteran's second visit to Berger Hospital 
Emergency Department on March 9, 2007, at that time he 
complained of headaches and requested medication for that.  
He also requested treatment for a breathing problem, stating 
that he needed "a breathing treatment, and I need to go 
home."  On review of systems the Veteran was positive for 
some headache, some shortness of breath, and wheezing, which 
was noted to be normal for him all the time.  As reflected in 
the factual background discussion above, he was negative for 
other indications of neurologic deficits, and he was noted to 
be jovial and talkative.  

After examination, the report contains diagnoses of headaches 
and COPD.  The Veteran was treated while there with Dilaudid 
and Prednisone, oxygen, and Albuterol with Atrovent, and was 
given four Percocet to hold him over until Monday.  He was 
discharged about three and one-half hours after arriving.    

There is no evidence that the Veteran contacted VA prior to 
going to the private hospital on March 9, 2007.  Nor does the 
medical evidence of record reflect that his condition 
constituted a medical emergency meeting criteria of 38 C.F.R. 
§ 17.1002(b).  The providers treated the Veteran for a 
headache, and for symptoms of COPD that were apparently at 
least somewhat normal for him.  The treatment in this case 
was not for a condition of such nature that a prudent 
layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous 
to life or health.  The Veteran was noted to be jovial and 
talkative, he was having no neurologic deficits, and after 
receiving some medication for headache and his COPD 
condition, he was discharged about three and one-half hours 
after arriving.

Regarding both visits, notwithstanding any other facts noted 
above, in the absence of evidence that the expenses of the 
private hospital care were rendered in a medical emergency of 
such nature that delay would have been hazardous to life or 
health, and as all the criteria must be met in order to 
establish entitlement to payment or reimbursement of medical 
expenses under the statute, the Board need not discuss 
further the criterion of whether a VA or other Federal 
facility was feasibly available.

To the extent that the Veteran, or other lay persons such as 
administrative staff of CEP, assert that the Veteran's visits 
on appeal constituted a medical emergency, such lay opinion 
would not be competent evidence on the matter.  A lay person 
is only qualified to report evidence which is capable of lay 
observation; and not qualified to render opinions which 
require medical expertise, such as the diagnosis or cause of 
a particular disability or a determination that a particular 
situation constitutes a medical emergency.  38 C.F.R. § 
3.159(a)(1)-(2); Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  Therefore, without more, such opinion cannot be 
considered competent evidence to support the Veteran's claim.

Accordingly, there is no factual basis to establish 
entitlement to payment or reimbursement of the not previously 
authorized expenses for private medical care at Berger 
Hospital Emergency Department on December 23, 2006 and on 
March 9, 2007 under the governing legal authority.  As such, 
the claim on appeal as to the two issues must be denied.  The 
preponderance of the evidence is against the claim, and there 
is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b) 
(West 2002).



ORDER

The claim of entitlement to payment or reimbursement of 
unauthorized expenses for medical care incurred at Berger 
Hospital Emergency Department on December 23, 2006, is 
denied.

The claim of entitlement to payment or reimbursement of 
unauthorized expenses for medical care incurred at Berger 
Hospital Emergency Department on March 9, 2007, is denied.


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


